 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES BANKRUPTCY COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9
       In re:                                             Case No. 14-45915-BDL
10
                                                          ORDER APPROVING ATTORNEY’S
11     TODD LINCOLN SHILLAM                               COMPENSATION
12                                     Debtor(s).

13           THIS MATTER came before the Court on the Attorney’s Application for Compensation in a
14   Chapter 13 Case filed by      ELLEN ANN BROWN                                       . (“Applicant”).
15   Based on the application,

16           It is hereby ORDERED that:
17
             1.      Applicant is awarded compensation of $__3500.00_____________________ as an
18                   administrative expense under 11 U.S.C. § 503(b).

19           2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
             confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).
20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
             3.      Unless the Court orders otherwise, if this case is dismissed or converted after plan
 1           confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to debtor(s)
             in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of dismissal or
 2
             conversion.
 3                                             / / /End of Order/ / /

 4   Presented by:
     /s/ Ellen Ann Brown
 5                                      _
     [Attorney for Debtor(s), WSBA #27992]
 6   744 S Fawcett
     Tacoma WA 98402
     253-573-1958
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
